Citation Nr: 1701463	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  07-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include for the period prior to October 5, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967, and from May 1970 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating action of a Department of Veterans Affairs Regional Office (RO). 

In March 2010, the Veteran testified before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is of record. 

In August 2010, the Board remanded the Veteran's claim for additional development.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for peripheral neuropathy of the right and left lower extremities were granted by a March 2016 rating decision.

2.  To the extent that any downstream element of the appeal may be interpreted as pending, in April 2016 and December 2016, prior to the promulgation of a decision in any such appeal, VA received notification that the Veteran was satisfied with the March 2016 grant and wished to withdraw his appeal.


CONCLUSION OF LAW

The appeal is dismissed due to the absence of a controversy at issue and withdrawal of appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction.  See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).

In November 2004, the Veteran filed a claim of entitlement to service connection for "peripheral neuropathy."  Following denial of the claim in the July 2006 rating decision, a notice of disagreement (NOD) was filed with the denial of the claim for service connection for "peripheral neuropathy."  In the September 2006 NOD, the Veteran states that he is receiving current treatment for neuropathy at the Butler VAMC.  

In August 2010, the Board remanded this appeal and, based on the Veteran's March 2010 testimony that he only experiences symptoms in his legs, narrowed the claim on appeal to that of service connection for peripheral neuropathy of the lower extremities secondary to diabetes mellitus.

In a March 2016 rating decision, the Agency of Original Jurisdiction granted service connection for diabetic neuropathy of the right and left lower extremities, effective October 5, 2015. 

As the Veteran filed a claim for service connection for "peripheral neuropathy" and limited his claim to the bilateral lower extremity during his March 2010 Board hearing, and as those claims were granted by the AOJ in the March 2016 rating decision, there is no "controversy" or "issue" currently before the Board as the claim for service connection for peripheral neuropathy has been resolved in the Veteran's favor.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review). 




The Board notes that the AOJ has recertified the appeal to the Board and, in a March 2016 supplemental statement of the case, recharacterized the issues on appeal as entitlement to service connection for peripheral neuropathy of the right and left lower extremities prior to October 5, 2015.  However, the March 2016 grants of service connection for peripheral neuropathy of the right and left lower extremities represented a full grant of the benefits sought, and the recharacterization of the issues by the AOJ essentially amounts to claims of entitlement to earlier effective dates for the grants of service connection.  The assigned effective date is a downstream element that needs to be separately appealed.  In this case, the Veteran has not yet disagreed with the initial rating or effective date assigned following the grants of service connection for peripheral neuropathy of the right and left lower extremities; therefore, those matters are not in appellate status.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The Board points out that the Veteran may still appeal those downstream elements if he so desires, as he is still within the one-year appeal period following issuance of the March 2016 rating decision.

In any event, the law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014).  As the Veteran's appeal of entitlement to service connection for peripheral neuropathy of the bilateral lower extremity has been granted, there remains no error of fact or law for the Board to address, and the appeal must be dismissed.

To the extent that any downstream element of service connection for peripheral neuropathy can be construed as pending following the March 2016 grants, to include the effective dates assigned, the Veteran has withdrawn his appeal.

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In April 2016, VA received a written, signed statement from the Veteran expressing his satisfaction with the March 2016 grants of service connection and withdrawing his appeal in connection with his claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, to include for the period prior to October 5, 2015.   The Veteran's desire to withdraw was reiterated by his service representative in a December 2016 motion to withdraw the appeal.  Thus, the Board does not have jurisdiction to review those appellate claims, and they are dismissed.


ORDER

The appeal regarding the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, to include for the period prior to October 5, 2015, is dismissed.

The appeal regarding the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, to include for the period prior to October 5, 2015, is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


